Citation Nr: 1641493	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for service-connected left scapulocostol syndrome (left shoulder disability).

3.  Entitlement to a rating in excess of 10 percent for service-connected duodenal ulcer.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from August 1970 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran requested a Board hearing.  In July 2013, he received notification that a video-conference hearing was scheduled for September 16, 2013.  Unfortunately, he did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

In July 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding the Veteran's service connection claim.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to an increased rating for a left shoulder disability and duodenal ulcer and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have an acquired psychiatric disorder.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the service connection claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board in September 2013, but he did not appear.

The Veteran was also provided a VA examination for his service connection claim (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in August 2012.

In January 2010, the Veteran filed his claim seeking service connection for an acquired psychiatric disorder.  Specifically, he believed that he had PTSD as a result of an in-service traumatic experience in the Philippines.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  On a medical history survey completed in conjunction with his separation physical in August 1973, the Veteran reported experiencing depression/excessive worry, which the medical officer noted were the result of personal problems.  However, a normal psychiatric examination was normal and no acquired psychiatric disability was diagnosed.  

The Veteran's treatment records after his separation from service show he had negative PTSD screens in February 2006, April 2008, March 2010, June 2011, and July 2013.  Furthermore, his treatment records do not show any complaints of, or treatment for, any mental health symptoms.  Moreover, no acquired psychiatric disability was diagnosed.

In April 2010, VA determined that the information required to corroborate the Veteran's reported stressful event in service was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of NARA records.

In May 2015, the Veteran's treatment records show that he had an appropriate mood and affect.

In September 2015, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a psychiatric examination, the examiner explained that while the Veteran reported a stressful even during his active service and had some symptoms of PTSD, he did not meet the full criteria for PTSD.  The examiner further found that the Veteran did not meet the criteria necessary to be diagnosed with a mental disorder.

As such, the record does not show any current diagnosis of an acquired psychiatric disorder.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

In July 2015, the Board remanded the Veteran's claims for a new VA examination for his left shoulder disability.  However, the October 2015 VA examiner conducted a right shoulder examination, which is not service connected, and did not examine the Veteran's left shoulder, which is service connected.

The Board finds that the October 2015 VA examination does not comply with the directives of the July 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also afforded a VA examination in October 2015 for his duodenal ulcer.  The examiner reported that the Veteran's ulcer was diagnosed in the early 1970s and the Veteran was still reporting symptoms.  The examiner noted that it would be unusual for a duodenal ulcer to last 40 years without causing more serious long-term health effects.  The examiner reported that the Veteran needed an EGD to confirm if the ulcer was still present.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the findings of the October 2015 VA examiner, a new examination that includes an EGD is required to evaluate the current nature and severity of the Veteran's duodenal ulcer.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left shoulder disability.  The VA examiner should include a full description of the functional effects of his left shoulder disability upon his ordinary activities, to specifically include work or employment. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected duodenal ulcer.  An EGD should be performed to determine if the Veteran's duodenal ulcer has resulted in any long-term health effects.  In addition, the VA examiner should include a full description of the functional effects of his duodenal ulcer upon his ordinary activities, to specifically include work or employment. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


